         2:18-cv-02139-RM # 10       Page 1 of 5                                            E-FILED
                                                                 Tuesday, 14 July, 2020 10:25:50 AM
                                                                      Clerk, U.S. District Court, ILCD

                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE CENTRAL DISTRICT OF ILLINOIS
                                URBANA DIVISION


DOROTHY AUD,                                    )
a/k/s DOROTHY J. MURPHY,                        )
                                                )
        Petitioner,                             )
                                                )
 v.                                             )        Case No. 2:18-cv-2139
                                                )
UNITED STATES OF AMERICA,                       )
                                                )
        Respondent.                             )

                                       OPINION

RICHARD MILLS, United States District Judge:

        Petitioner has filed a Petition for a Writ of Habeas Corpus under 28 U.S.C. §

2241.

        At the time of the filing, Petitioner Dorothy J. Aud, Illinois Department of

Corrections Number R75175, was a 48-year old female incarcerated at the Decatur

Correctional Center in Decatur, Illinois.

        In 2005, after pleading guilty in the Southern District of Illinois to Conspiracy

to Manufacture, Distribute or Possess with the Intent to Distribute 500 Grams or

More of a Mixture and Substance Containing Methamphetamine in violation of 21

U.S.C. §§ 841(a)(1), 841(b)(1)(A)(viii) and 846, the Petitioner was sentenced to 262

months in prison, followed by a five-year term of supervised release.


                                            1
           2:18-cv-02139-RM # 10   Page 2 of 5




      The Petitioner’s supervised release term began on May 30, 2014. In April

2016, the Petitioner was arrested on a state court charge of aiding and abetting the

possession of a stolen vehicle in Hardin County, Illinois, Case No. 16-CF-21. She

pleaded guilty to the state charge in July 2016 and was sentenced to a term of

imprisonment of seven years.

      In April 2016, the U.S. Probation Office filed a petition to revoke supervised

release.     The Probation Office alleged that Petitioner had committed crimes

including Unlawful Possession of a Stolen Vehicle, Felon in Possession of a Firearm

and Possession of Stolen Property. Moreover, the Probation Officer alleged that

Petitioner had on multiple occasions unlawfully possessed controlled substances,

among other violations. The Petitioner admitted to the allegations and on October

25, 2016, United States District Judge J. Phil Gilbert sentenced her to 12 months in

the Bureau of Prisons to run consecutive to the Petitioner’s state term.

      In November 2016, the United States Marshals Service provided the Decatur

Correctional Center with a detainer notifying the state facility of the consecutive 12

month-term the Petitioner would have to serve with the Bureau of Prisons following

the completion of her state sentence in Hardin County Case No. 16-CF-21.

      The Petitioner sought habeas relief on the basis that the federal detainer

precluded her from participating in rehabilitative programs offered at the institution

and alleging that deprivation amounted to a violation of her constitutional rights.


                                          2
           2:18-cv-02139-RM # 10   Page 3 of 5




She claims that these rehabilitative programs would be highly beneficial to her and

would allow her the tools needed to be a productive member of society upon her

release.

      Pursuant to Illinois Department of Corrections policy, the Petitioner’s federal

detainer raised her security risk classification from low to moderate. The Petitioner

contends that her classification status has been elevated due to the placement of the

federal detainer.    Based on an affidavit from an employee of the Decatur

Correctional Center submitted with the Government’s response, it appears that

Petitioner remained eligible to participate in state prison programming with two

limited exceptions: the work-release program and electronic detention.

      The Illinois Administrative Code states that to be eligible for work release, an

individual must have a designated security classification of minimum with

supervision minimum and must have no outstanding warrants or detainers. Ill.

Admin. Code tit. 20, pt. 455.30. It is within the discretion of the prison director,

however, to approve exceptions to work release and other prison program placement

requirements as long as “such placement would assist the individual’s rehabilitation

and would not cause undue risk to the public.” Ill. Admin. Code. Tot. 20, pt. 455.50.

      In her § 2241 petition, the Petitioner requested that the detainer be removed

until or upon her release from state custody so that she could participate in

programming offered by the institution where she was incarcerated at the time. The


                                          3
        2:18-cv-02139-RM # 10      Page 4 of 5




Petitioner asked that the detainer be reinstated closer to or upon her release from

state custody.

      At the time of the Government’s response, the Petitioner was on a waitlist to

participate in a substance abuse program and was not in any other programs. She

remained eligible for certain other programs that might allow her to receive time off

the state sentence she was serving at the time.

      It appears that Petitioner named the wrong respondent in this case. Under 28

U.S.C. § 2243, the petition must be “directed to the person having custody of the

person detained.” At the time of the petition, the Petitioner was in the custody of

state authorities. While the detainer provided notice to state authorities of the

existence of the Petitioner’s consecutive federal sentence, the existence of the

detainer does not grant custody of the Petitioner to federal authorities.        See

Lovingood v. Bureau of Prisons, 2007 WL 437049, at *1 (E.D. Ky. Dec. 12, 2007).

State prison officials would have been the proper respondents at the time the § 2241

petition was filed.

      In any event, the Petitioner is no longer in state custody. The Petitioner is

now in Bureau of Prisons custody and her request to remove the federal detainer so

that she can participate in rehabilitative programs is moot.

      Ergo, the Petition of Dorothy J. Aud for a Writ of Habeas Corpus under 28

U.S.C. § 2241 [d/e 1] is DISMISSED as moot.


                                          4
       2:18-cv-02139-RM # 10     Page 5 of 5




      The Clerk will enter Judgment and terminate this case.

      The Clerk will send a copy of this Order to the Petitioner at RRM ST. Louis,

1222 Spruce St. Suite 6.101, St. Louis, MO 63103.

ENTER: July 13, 2020

      FOR THE COURT:
                                                    /s/ Richard Mills
                                                    Richard Mills
                                                    United States District Judge




                                        5
